Exhibit 10.24

PURCHASE AGREEMENT

Agreement Number SS02AUG2007

This Purchase Agreement (hereinafter the “Agreement”) is entered into between:

Contract Manufacturer

Plexus Services Corp.

55 Jewelers Park Drive

Neenah, WI 54956

Hereinafter referred to as “Seller”

and

Hansen Medical, Inc.

380 North Bernardo Avenue

Mountain View, CA 94043

Hereinafter referred to as “Buyer”.

In consideration for the mutual obligations herein contained, the Seller and
Buyer (hereinafter referred to as the “Parties”) agree as follows:

 



1. EFFECTIVE DATES

This Agreement shall commence and be effective as of September 21, 2007 and
shall remain in effect for Twenty-Four (24) months to order and to ship Products
from the effective date of this Agreement unless terminated sooner under the
provisions set forth herein. Thereafter, the Agreement may be extended for an
additional period by mutual written agreement of the Parties.

 

2. APPLICABLE DOCUMENTS

This Agreement contains the following Attachments, which are incorporated herein
and made a part of this Agreement:

Attachment A – Plexus Markup Model

Attachment B – Intentionally Omitted

Attachment C – Intentionally Omitted

Attachment D – Mutual Nondisclosure Agreement (effective May 9, 2007)



--------------------------------------------------------------------------------

4. PURCHASE AND SALE OF PRODUCT

 

  4.1 Purchase and Sale

Subject to the terms and conditions of this Agreement, Buyer agrees to purchase
for resale by Buyer and its distributors throughout the world, the Products
described in applicable active quotations and Purchase Orders (each a
“Product”), as such documentation may be changed from time to time by the
Parties, in quantities specified by Buyer, and Seller agrees to manufacture and
sell to Buyer such Products.

 

  4.2 Authorization of Work/Purchase Orders

This Agreement, which is not considered a purchase order, sets forth the
overriding terms and conditions of sale between Buyer and Seller. This Agreement
does not authorize Seller to produce or deliver any Products. Buyer shall be
responsible only for those Products which have been released on an official
purchase order or as provided hereunder. Official purchase orders for Product
may be issued, at Buyer’s discretion, from multiple locations of Buyer’s
facilities of both domestic and international origins associated with any of
Buyer’s Products.

On a quarterly or more frequent basis, Buyer shall provide to Seller, a
nonbinding rolling quantity forecast of delivery requirements indicating the
delivery requirements projected for the next [***] for the Product. This
forecast shall in no way be deemed a commitment for Buyer to purchase any
Products. Buyer will issue purchase orders at least [***] prior to the required
delivery dates for Product. Buyer’s purchase orders and/or subsequent purchase
order alterations for delivery with lead times of less than [***] will be
mutually agreed to by both Parties.

 

  4.3 Component Purchases

 

  4.3.1 DEFINITIONS

 

Component Lead-Time:    As defined in quarterly report provided by Seller.

Material Requirements

Planning

  

(“MRP”) Lead Time:

   [***] Dock to Stock Lead Time:    [***] Minimum Buys:    As defined in
quarterly report provided by Seller. Non-Cancellable/Non-Returnable    As
defined in quarterly report provided by Seller.

 

*** = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

Calendar Days:    Unless otherwise specified, all days are to be considered
calendar days throughout this Agreement

 

  4.3.2 Seller will purchase on behalf of Buyer material in order to manufacture
Buyer’s Products pursuant to quantity forecasts submitted by Buyer. Material
will be purchased by Seller using purchasing practices as mutually agreed in
writing by the Parties. Notwithstanding the rolling [***] forecast indicated in
Section 4.2, Seller will purchase materials to cover no more than the following
time period:

Component Lead-Time + MRP Lead-Time + Dock to Stock Lead-Time taking into
account Minimum Buys

 

5. PURCHASE PRICE; PAYMENT TERMS

 

  5.1 In consideration for the manufacture and sale to Buyer of the Products,
Buyer shall pay to Seller the purchase price for the Products based upon the
applicable quotation, which shall be based upon the general principles set forth
in Attachment A.

 

  5.2 Except as provided in this Agreement or applicable Purchase Orders or
quotation documentation, the pricing stated shall be complete and the maximum
charged to Buyer. No additional charges of any type shall be added without
Buyer’s express written consent. Notwithstanding the foregoing, should the cost
to Buyer on any given line item component on an active quotation, as negotiated
by Seller with suppliers using commercially best efforts, exceed the quoted
price for such line item component by [***] or less, such variance shall be
presumptively acceptable to Buyer without express written consent.

 

  5.3 Seller warrants that the prices for the costed bill of material sold to
Buyer hereunder are no less favorable than those currently extended to any other
customer, provided that such material is sold under the same supply chain model
and under the same minimum and economic order quantities.

 

  5.4 On receipt of advance notification of Buyer’s increased requirements,
additional Products may be added by mutual written agreement of the Parties.

 

  5.5 Payment terms shall be net [***] from the date of receipt of invoice of
such Product with a discount of [***]. Invoicing typically occurs within one
(1) day after shipment of Product. Payment will occur via wire transfer.

 

  5.6 Buyer and Seller agree to establish a “benchmark” of standard material
cost for material purchased by Seller and used to produce Buyer’s Product and
reviewed on a quarterly basis. This benchmark will be per the agreed on pricing
as outlined in Seller’s quotation and attached as Attachment A. If market
conditions affect the price of such material, Buyer and Seller will review the
impact of such fluctuation and mutually agree in writing to any pricing changes
arising therefrom.

 

*** = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

6. DELIVERY; TRANSPORTATION

 

  6.1 “Delivery Date” shall mean the date specified on Buyer’s Purchase Order,
as mutually agreed upon by Buyer and Seller. Buyer expects [***] the Products to
be delivered on or [***] before the Delivery Date. Seller shall immediately
notify Buyer of any anticipated delays in shipment prior to the scheduled
Delivery Dates specified on Buyer’s Purchase Order. Seller thereafter shall have
[***] to submit a recovery plan for Buyer’s approval.

 

  6.2 Title and risk of loss of Products ordered by Buyer hereunder shall pass
to Buyer, FOB, Seller’s City, State. Freight payment terms shall be freight
collect. Buyer’s purchase order number must appear on all Bill of Lading copies.
All shipments shall be made to Buyer via the carrier specified on the face of
Buyer’s purchase order form.

 

  6.3 Subject to the Warranty terms in Section 11, Buyer will be liable for
payment only for quantities ordered and delivered. Unauthorized shipments
delivered beyond Buyer’s ordered quantities shall be held at Seller’s risk and
expense for a reasonable time awaiting shipping instructions. Shipping charges
to and from Buyer’s purchasing locations for unauthorized shipments shall be at
Seller’s expense. Seller agrees to pay shipping charges to Seller’s facility for
all warranty returns shipped back to Seller within [***] of Seller’s original
ship date; otherwise shipping costs on such warranty returns shall be covered by
Buyer; Seller will pay shipping charges back to Buyer’s facility on all warranty
returns.

 

  6.4 Invoices

Seller shall submit invoices that identify the following:

Purchase order number

Buyer’s part number

Quantity of delivery

Unit Price

Date of Delivery

Buyer’s Name

Invoices shall not deviate in terms from this Agreement without Buyer’s express
written consent.

 

*** = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

7. CHANGES / IMPACTS ON COST

 

  7.1 Definition

The term “Engineering Change” (hereinafter referred to as “EC”) shall mean
mechanical or electrical design, material and/or specification changes which, if
made to the Product to be supplied hereunder, would affect the delivery
schedule, availability, performance, function, reliability, serviceability,
form, appearance, fit, dimensions, tolerance, safety or purchase price of such
Product or which, in Buyer’s opinion, would require additional testing and
evaluation of the Product to ensure its suitability for Buyer’s intended
purposes. Any such changes shall be subject to the terms as set forth in
Section 7.2 and 7.3.

 

  7.2 Seller’s Proposed Changes

Seller shall not make any significant process changes without the prior written
notice to the Buyer (“Process Change”). Examples of such significant Process
Changes shall include such actions as: changes in solder, flux, epoxies, wash
chemistry, or changes in material profiles, but shall exclude the movement or
relocation of assembly and test equipment, limited to Seller’s Production
facility now located and known as “Seller Manufacturing Center, Seller Address”,
which do not affect the Product’s form, fit, or function.

Seller shall promptly inform Buyer of any ideas it may have for ECs for the
Product or the Process Change(s) used to manufacture the Product, as well as any
cost increase or decrease associated with such change or improvement as long as
such ECs are not in violation of confidentiality agreements relating to any
other of Seller’s customers. ECs proposed by Seller shall be set forth in
detail, in writing, and submitted to Buyer for comprehensive evaluation, testing
and specification. In such writing, Seller shall include:

(a) the amount of rework necessary to implement any such EC,

(b) any increase or decrease in unit pricing of Products,

(c) lead time required to implement the proposed EC,

(d) impact on material that will become obsolete and/or

(e) any non-recurring engineering charge to implement the proposed EC.

Seller shall not proceed with any EC until Buyer provides its written approval.
Seller shall deliver to Buyer upon request units of the Product incorporating
the EC, to perform testing and evaluation prior to approving incorporation of
the EC into the Product. Buyer and Seller agree to share [***] any cost savings
realized as a result of incorporation of the EC as submitted by Seller for a
period of [***] After [***], all cost savings resulting from the EC shall pass
to Buyer.

 

*** = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

  7.3 Buyer’s Proposed Changes

Buyer may, by written notice to Seller, require ECs to the Product. Seller shall
use commercially best efforts to respond, in writing, to Buyer within [***] of
receipt of such notice, unless a longer period is mutually agreed upon in
writing, with the following information:

(a) the amount of rework necessary to implement any such EC,

(b) any increase or decrease in unit pricing of Products,

(c) lead time required to implement the proposed EC,

(d) impact on material that will become obsolete and/or

(e) any non-recurring engineering charges to implement the proposed EC.

Seller shall not proceed with any EC until Buyer provides its written approval.
Subject to Buyer’s approval of the proposed EC, Seller may increase prices for
the Product, spare parts and service tools pursuant to the mutual agreement of
the Parties. ECs developed, initiated, and financed by Buyer, and resulting in
cost-reduction of Products, will be fully realized in the price of Products
listed in Attachment A.

 

  7.4 Cost Reduction

Seller agrees to work in good faith toward cost-reduction efforts for the
Products. Cost Reduction may include, but shall not be limited to: process
improvements; value analysis; process changes; implementation of enhanced
tooling; test or manufacturing equipment; improved subcontract sourcing; and
process efficiencies associated with the learning curve process. Buyer expects
and bases all future renewals of this purchase agreement on target cost
decreases to be mutually agreed to in writing during the period of discussion
prior to each contract renewal. Buyer agrees to make commercially best efforts
in reviewing all suggestions for such cost-reduction promptly and assist Seller
as required to implement cost reduction plans.

 

  7.5 Changes in Delivery Schedules or Quantities

 

  7.5.1 Schedule of Changes to Purchase Orders

 

Days Prior to Scheduled Delivery   Maximum Pushout Allowed 0-30 days   [***] can
be rescheduled. 31+days   [***] of total volume can be rescheduled out to a
maximum of [***] from original scheduled delivery date.

 

*** = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

  7.5.2 Upside Flexibility (Purchase Order or Forecast)

Buyer may also require Seller to analyze the material feasibility of schedule
increases proposed by Buyer. Seller shall use commercially best efforts to
perform such analysis and respond in writing to Buyer within [***] after receipt
of the proposed schedule increases with the following information:

 

  A. Feasibility of proposed change;

  B. Parts critical to the proposed change

 

7.6 Limit of Liability for Excess and Obsolete Components

 

  7.6.1 Obsolete Components: “Obsolete Components” shall be defined as material
used in Buyer’s product for which there is no current or future demand. Buyer’s
liability for Obsolete Components acquired in accordance to Section 4.3.2 and
resulting from the implementation of an engineering change pursuant to
Section 7, or demand cancellation from Buyer, shall be limited to current quoted
price plus material overhead plus a [***] handling fee as stated in Attachment
A. Seller and Buyer agree to review obsolete components on a monthly basis, and
to so agree and disposition such material. Payment terms are as set forth in
section 5.5.

 

  7.6.2 Excess Components: “Excess Components” shall be defined as those
components exceeding [***] of demand as a result of an engineering change and/or
Buyer’s schedule changes, pursuant to Section 7 and acquired to meet Buyer’s
original delivery date in accordance to Section 4.3.2. Buyer’s liability for
components that exceed [***] of demand, shall be handled with the following
process:

  a) Plexus will offer a [***] Excess threshold based upon the then current
annual revenue. Plexus and Hansen agree to review the annual revenue projections
and Excess threshold as part to of the Quarterly Business Review. (QBR)

  b) Upon written notice, Buyer’s payment of deposit monies in the sum of the
current quoted price plus materials overhead as stated in Attachment A. Such
deposit shall be held by Seller as a credit to Buyer’s account until material is
either used in Buyer’s Products or dispositioned as obsolete in accordance with
section 7.6.1 above. Deposit value will be to bring the Excess value back down
to the Excess threshold percentage. Plexus and Hansen agree to review current
Excess deposit on a quarterly basis and the deposit will be adjusted as
appropriate. Payment terms are as set forth in section 5.5.

  c) Exclude material that is stocked by Seller’s distributor (“in-house
stores”), unless otherwise noted.

  d) Plexus and Hansen will mutually work together to minimize any potential
Excess Components. When Plexus is going to make a purchase of components or a
change in forecast that has a line-item Excess of greater than [***], Plexus
will work with Hansen to obtain written consent before any order or change is
placed.

  e) Plexus and Hansen will mutually work together utilizing commercially best
efforts to minimize any NCNR components. Plexus will give Hansen a list of all
BOM items that are currently NCNR. Plexus will get written pre-approval for all
NCNR components before any order is placed.

 

*** = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

  7.6.3 Seller shall make every reasonable effort to mitigate Buyer’s liability
for components procured by Seller, including but not limited to, canceling
commitments for, reselling or diverting the components purchased. Such
mitigation shall be done before payments for Excess and Obsolete components as
specified above in sections 7.6.1 and 7.6.2.

 

8. TERMINATION

 

  8.1 Mutual Agreement to Terminate at End Date of the Agreement

In the event Seller and Buyer do not agree to an extension of the term of this
Agreement, Buyer shall have the right, subject to material availability, to
continue providing purchase orders and forecasts for Products to be delivered on
the dates specified by Buyer pursuant to the terms and conditions of this
Agreement, and Seller shall continue manufacturing and selling Products to
Buyer, so long as delivery of such Products is no later than [***] after the
termination of this Agreement. Material shall be deemed unavailable under this
Section 8.1 if it is completely unavailable at any price. If the Buyer’s
Purchase Order quantity cannot be completely filled due to unavailability of
material, it should be filled to the extent that the material is available. The
terms and conditions of this Agreement shall continue in full force and effect
until the last delivery made on such Products. Buyer agrees to use its best
effort to obtain a new supplier within [***].

 

  8.2 For Cause

Either Party may terminate this Agreement immediately upon written notice to the
other Party if: (i) the other Party has failed to cure a material breach of this
Agreement or fails to submit an acceptable plan to cure said breach within [***]
after receipt of written notice of such breach from a Party; (ii) the other
Party ceases to do business in the normal course, becomes insolvent, files a
petition under the federal bankruptcy laws, or has such a petition filed against
it which is not dismissed within [***] after such filing, files for protection
from its creditors under the insolvency laws of any state, has a receiver
appointed with respect to any of its assets or makes a general assignment for
the benefit of its creditors; or (iii) the other Party breaches the terms of the
Proprietary Information Agreement per Attachment D. Termination under this
Section 8.2 is in addition to any other right or remedy a Party may have under
this Agreement, at law, or in equity. In no case, however, shall Buyer’s
liability for termination of this Agreement or of any Purchase Orders pursuant
to Section 8.2 of this Agreement exceed the following: Seller’s current quoted
price plus material overhead as set forth in Attachment A for the material
acquired pursuant to Section 4.3.2. Upon payment to Seller from Buyer for such
material, Seller shall immediately deliver said material with title and risk of
loss passing to Buyer upon delivery of said material. Payment terms are as set
forth in section 5.5.

 

*** = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

  8.3 Buyer’s Termination for Convenience

Buyer may terminate for its convenience and without cause this Agreement and/or
any purchase orders issued against this Agreement at any time in whole or part
by delivering [***] written notice of termination to Seller. Seller may
terminate for its convenience and without cause this Agreement and/or any
purchase orders issued against this Agreement at any time in whole or part by
delivering [***] written notice of termination to Seller. Seller shall make
every reasonable effort to cancel all applicable purchase orders and reduce
inventory through return for credit programs, allocating materials for alternate
programs if applicable, reselling, and all other appropriate actions in order to
mitigate charges associated with finished goods, work in process, and raw
materials resulting from cancellation. Any costs that may be incurred to make
such mitigation will be reviewed by the Buyer and approved by Buyer prior to any
commitment by Seller to incur such costs. Buyer’s liability to Seller for any
quantity of Excess Components and/or Obsolete Components procured by Seller
pursuant to Section 4.3 shall be limited to Seller’s current quoted price plus
material overhead as set forth in Attachment A. In no case, however, shall
Buyer’s liability for termination of this Agreement or of any Purchase Orders
pursuant to Section 8.3 of this Agreement exceed the following:

 

  A. For Products scheduled for delivery within [***] from the date of
termination of this Agreement, Buyer will be liable for up to [***] of purchase
price.

 

  B. For Products scheduled for delivery [***] from date of termination of this
Agreement, Buyer will be liable for actual work in process (materials plus labor
incurred).

 

  C. For Products scheduled for delivery [***] from the date of termination of
this Agreement, Buyer will not be liable for any costs incurred by Seller, other
than reasonable transition cost.

 

  D. For Obsolete Components under Section 7.6, current quoted price plus
material overhead plus a [***] handling fee as set forth in Attachment A for the
material acquired pursuant to Section 4.3.2.

Upon written notice to Seller from Buyer for return of the material, Seller
shall immediately deliver to Buyer said material with title and risk of loss
passing to Buyer upon delivery of said material. Payment terms are as set forth
in section 5.5.

 

*** = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

9. ACCEPTANCE

 

  9.1 All material purchased in support under this Agreement shall be in
compliance with Buyer’s written specifications and documentation in effect as of
the effective date of this Purchase Agreement unless such specifications or
documentation have been superseded by other specifications or documentation
agreed to between Buyer and Seller.

 

  9.2 At no additional charge to Buyer, Buyer may witness Seller’s performance
and compliance with provisions of this Agreement through periodic process
reviews at Seller’s location at mutually agreeable times. Records of all
inspection work done by Seller, including equipment inspection and calibration,
shall be made available to Buyer at reasonable times upon request.

 

10. QUALITY

 

  10.1 Buyer expects Seller to meet the quality levels as mutually agreed upon
by the Buyer/Seller Bi-Weekly Quality Team for Product delivered pursuant to
this Agreement. Buyer agrees to communicate bi-weekly to Seller in the
Buyer/Seller Production Team meeting, per the standard meeting format for
reporting in this meeting, the percentage of Products conforming to the Product
acceptance criteria. In addition, Buyer will issue a monthly report of
unacceptable Products, which shall include the Purchase Order Number against
which the Product was received, the Buyer Discrepant Material Report Number, the
date of rejection, the reason for rejection, and the rejection rate as
determined by dividing the number of Products received by the number of Products
rejected during such monthly period.

 

  10.2 In the event Seller fails to maintain the quality levels required in
Section 10.1, Buyer will notify Seller in writing of such failure, and Seller
thereafter shall have [***] to submit a plan of corrective action for Buyer’s
approval. Such plan shall include: (i) a recovery plan to supply conforming
Products to Buyer’s requirements within [***], and (ii) a plan to ensure
continuous supply of conforming Products thereafter. In the event Seller is
unable to adhere to the corrective action plan as approved by Buyer, Seller
shall be considered in breach of this Agreement.

 

  10.3 Seller agrees to inform Buyer of any manufacturing process change as that
term “Process Change” is previously defined in Section 7.2 of this Agreement.

 

  10.4 The Seller agrees to establish and maintain a complete Project Team
including: Customer Manager/Director, Program Manager, Process/Manufacturing
Engineer, Quality Engineer, Test Manager and a Material Team Leader (“Team
Members”). The Seller will provide upon request from the Buyer a Monthly Program
Status Report including details on all of the above functional areas. The format
for this report will be mutually agreed upon on at a later date.

 

*** = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

  10.5 In the event that Seller must replace any Team Member, such replacement
shall be subject to prior written approval by Buyer. Seller shall be responsible
for the training of any such approved Team Member replacement, and shall bear
all costs associated with training, including but not limited to, travel,
training expenses and other training-related costs. With the exception to Team
Members subject to resignation, termination, promotion, or reassignment to a
different position, Seller shall provide a one-month overlap between the
previous Team Member and the replacement Team Member, such that the previous
Team Member shall work with the replacement Team Member for at least one month
to facilitate the transition.

 

  10.6 In any event, Buyer shall have access and communication with the Team
Members, through the Customer Manager/Director and Program Manager, who shall
respond to Buyer’s inquiries within [***]. Buyer shall have access to:
(a) build-to-print documentation, (b) quality data and reports relating to the
Products, (c) material/inventory status, and (d) test and statistical process
control data relating to the Products, with [***] notice.

 

  10.7 In the event that Seller unilaterally decides to switch production from
its Boise, Idaho facility to a facility in a different location, Seller must
obtain Buyer’s prior written approval, and Seller shall bear all costs and
expenses associated with such change. If the change in facilities prevents the
Seller from fulfilling its obligations according to the terms of this Agreement,
then Seller shall be considered in material breach of this Agreement, subject to
termination in accordance with Section 8.2. In the event of a change in facility
under this subsection, (a): Seller shall not charge Buyer a facility cost rate
structure any greater than the then facility cost rate structure charged in
connection with the Boise, Idaho facility; and (b) the pricing model set forth
in Attachment A shall not increase without Buyer’s written approval.

 

11. WARRANTY

 

  11.1 Seller warrants to Buyer that (i) it has the right and authority to enter
into this Agreement and to perform its obligations hereunder, (ii) the
manufacturing process used in the manufacture of the Products shall not infringe
any patent or violate any intellectual property or proprietary rights of any
third party, including but not limited to copyright, trademark or trade secret
rights anywhere in the world, (iii) the Products delivered under this Agreement
shall be free from defects in workmanship, for a period of [***] from the date
of shipment of the Product, (iv) the Products will conform in all material
respects to the applicable specifications, and (v) the Products will be
delivered to Buyer free of all liens, claims and encumbrances. Product shall
conform to all manufacturing related recent specifications supplied by Buyer,
inclusive but not limited to: Bill of Materials; Assembly Drawings; Component
Drawings/Specifications; and Test Specifications. Seller agrees that if the
material furnished to Buyer contains manufacturer’s warranty, Seller shall
assign, to the extent legally permissible, manufacturer’s warranty to Buyer.
Seller shall manage all materials warranty claims on behalf of Buyer.

 

*** = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

  11.2 Seller agrees to determine reparability and to either replace or correct
defects of any Products not conforming to the foregoing warranty within [***]
after receipt of Product by Seller without labor expense to Buyer, when notified
of such nonconformity by Buyer or, as mutually agreed upon by Buyer and Seller.

 

  11.3 All Products returned under warranty to Seller shall have an RMA number
issued and shall be accompanied by Buyer’s written statement of the reason for
return.

 

  11.4 Seller shall comply with reasonable requests to supply failure analysis
reports on all Products returned to the Seller for repair or replacement.

 

  11.5 In the event of failure by Seller to correct defects in or replace
nonconforming Products promptly, Seller will issue a credit for the purchase
price of the nonconforming goods, after [***] notice to Seller from Buyer.

 

  11.6 This warranty shall survive termination of purchase orders issued
pursuant to this Agreement, or termination of this Agreement itself.

 

  11.7 Seller and Buyer agree to enter into good faith negotiations for Seller
to supply spare parts and to repair the Products for a minimum of [***] after
completion of Buyer’s final Production order, under a separate agreement, and
provided that Seller has access to appropriate test fixtures and equipment.

 

  11.8 THE WARRANTIES SET FORTH IN THIS SECTION ARE IN LIEU OF, AND SELLER
EXPRESSLY DISCLAIMS AND BUYER WAIVES ALL OTHER REPRESENTATIONS AND WARRANTIES,
EXPRESS, IMPLIED, STATUTORY OR ARISING BY COURSE OF DEALING OR PERFORMANCE,
CUSTOM, USAGE IN THE TRADE OR OTHERWISE, INCLUDING WITHOUT LIMITATION, THE
IMPLIED WARRANTIES OF MERCHANTABILITY, TITLE AND FITNESS FOR A PARTICULAR
PURPOSE.

 

12. OUT-OF-WARRANTY REPAIR SERVICES, REFURBISHMENT AND SPARE PARTS PROVIDED BY
SELLER.

Seller agrees to provide out-of-warranty repair, replacement and refurbishment
services and spare parts with respect to the Products. Such services and spare
parts shall be negotiated between the parties in good faith in accordance with
this section. Seller and Buyer agree to enter into good faith negotiations for
Seller to repair out-of-warranty Products and provide spare parts for Products
for a period of not less than [***] from the last production ship date of the
Product under a separate agreement, and provided that Seller has access to
appropriate test fixtures and equipment.

 

*** = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

13. END-OF-LIFE NOTIFICATIONS

As Seller is notified by component suppliers and distributors of the end of
availability of a given part due to obsolescence or manufacturing changes,
Seller will notify Buyer immediately in writing with attached documentation from
the supplier or distributor supporting the notification. Seller will work with
suppliers and distributors to give as much advanced notice as possible to Buyer,
and to reduce the exposure of loss of material availability by seeking alternate
sources or allocations. Seller will seek distributors who will bond end-of-life
material for Buyer’s use to mitigate the need for end-of-life buys, to avoid, if
possible, non-cancellable/non-returnable requirements and to minimize any
additional handling or storage fees.

 

14. MISCELLANEOUS

 

  14.1 Confidentiality and Intellectual Property; Design Exclusivity

Confidentiality and Intellectual Property. Any technical, financial, business or
other information provided by one party (the “Disclosing Party”) to the other
party (the “Receiving Party”) and designated as confidential or proprietary
(“Proprietary Information”) shall be held in confidence and not disclosed and
shall not be used, pursuant to the Mutual Nondisclosure Agreement signed by the
Parties on May 9, 2007, incorporated by reference herein and duplicated for
convenience in Attachment D. The terms and conditions of the Mutual
Nondisclosure Agreement shall stay in effect until the termination, cancellation
or expiration of this Agreement, regardless of the term of such agreement.

 

  14.2 Force Majeure

Delay or default in performance arising from acts of God or contingencies beyond
the reasonable control of either Party hereto shall not be deemed a breach of
this Agreement by such Party. The affected Party shall notify the other Party
within [***] of discovery and/or occurrence of such acts or contingencies. In
the event of any such act or contingency affecting Seller’s performance beyond
[***], Buyer at its option, may elect either to have the quantities so affected
eliminated or to extend the period for delivery of the quantities so affected.
Such elimination or extension shall be governed by Section 7.5 and Section 8.

 

  14.3 Limitation of Liability / Indemnity

Neither Party shall be liable for any special, incidental, indirect or
consequential damages, including reimbursement for lost profits, whether in
contract or in tort, and regardless of whether or not it was advised of the
possibility or certainty of such damage, arising from either Party’s performance
under this Agreement.

Seller shall defend, indemnify and hold Buyer and its officers, directors,
agents and employees harmless from liability (including all damages, losses,
costs and attorneys fees) arising out of (i) infringement by the Seller’s
manufacturing process, know-how, and/or trade secrets used in manufacturing the
Products of any intellectual property rights of any third party, including
patent rights, trademark rights, copyrights or other proprietary rights, or
(ii) the negligence or willful misconduct of Seller.

 

*** = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

Buyer shall defend, indemnify and hold Seller and its officers, directors,
agents and employees harmless from liability (including all damages, losses,
costs and attorneys fees) arising out of sale or use of the Product, including
but not limited to product related liabilities or intellectual property
infringement.

 

  14.4 Forms of Notice; Document Ownership

All notices under this Agreement shall be in writing, and shall be deemed given
when personally delivered, when sent by confirmed fax, or three days after being
sent by prepaid certified or registered U.S. mail to the address of the party to
be noticed as set forth herein or such other address as such party last provided
to the other by written notice.

All documents that Buyer submits to Seller are owned by Buyer. These shall not
be used by Seller for any purpose other than to produce (including any purchase
of components) Products for Buyer under the terms and conditions of this
Agreement. All such documents shall be deemed Proprietary Information under the
terms of the Mutual Nondisclosure Agreement, effective May 9, 2007, set forth in
Attachment D. Upon the earlier to occur of expiration or termination of this
Agreement and Buyer’s request, Seller will deliver promptly to Buyer all of
these documents and any copies thereof.

 

  14.5 Tooling Rights

All tooling produced or obtained for the Product delivered hereunder and paid
for by Buyer shall become and remain the property of Buyer. The title to all
tooling purchased or manufactured pursuant to this Agreement shall pass to Buyer
upon acceptance by Buyer, in the form of authorization of payment of the
invoice, for said tooling and prior to the time the tooling is used by Seller.
Such tooling shall be used by Seller only for the benefit of Buyer, and shall be
delivered to Buyer upon request. Seller shall provide Buyer with a complete
inventory of tooling created or procured for Buyer.

 

  14.6 Assignments

No right or interest in this Agreement or obligation under this Agreement shall
be assigned by either Buyer or Seller, excepting from an assignment to a
wholly-owned subsidiary or affiliate of either Buyer or Seller, now located and
known as “Seller Manufacturing Center, Seller Address”, without the prior
written permission of the other Party, provided, however, that Buyer may assign
this Agreement to another Party without the prior written permission of Seller
for the purpose of such other Party’s incorporating the Product into Products to
be sold by Buyer.



--------------------------------------------------------------------------------

  14.7 Advertising

Neither Party shall advertise, market, or otherwise make known to others any
information relating to this Agreement without the prior written consent of the
other Party except as required by law or regulation.

 

  14.8 Failure to Enforce/Waiver

The failure of either Party, at any time, to enforce any of the provisions of
this Agreement shall not be construed to be a waiver of the right of such Party
thereafter to enforce each and every provision of this Agreement.

 

  14.9 Relationship of the Parties

The relationship between the Parties is that of independent contractors. No
franchise, partnership, joint venture or relationship of principal and agent is
intended. The Parties agree that they shall not take any action or omit to take
any action, the effect of which act or omission shall obligate or bind the other
Party to any act, commitment, obligation or payment to third Parties, including
governmental agencies, without the written consent of the other Party of except
as authorized by this Agreement. Nothing contained herein is intended to or
shall confer in either Party any right to effect any decisions of the other
Party with respect to the other Party’s conduct of its business.

 

  14.10  Epidemic Failure

“Epidemic Failure” shall mean those substantial deviations from the
specifications which seriously impair the use of Products existing at the time
of delivery but which are not reasonably discernible at that time and which are
evidenced by an identical, repetitive defect due to the same cause and occurring
in the same series of the Products and exceeding [***] of the Products delivered
within [***] of the date of manufacture. In the event an epidemic failure is
identified by Buyer, Buyer agrees to consult with Seller and the Parties agree
to mutually address the failure and reasonable remedial actions necessary to
resolve the failure mode.

 

  14.11  Modification

This Agreement, including the Attachments here to, may not be modified or
terminated orally, and no claimed modification, termination, or waiver shall be
binding unless in writing and signed by both Parties.

 

*** = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

  14.12  Applicable Law

This Agreement will be governed by and construed in accordance with the laws of
the State of New York.

 

  14.13  Audit

At any time during working hours upon reasonable notice, Buyer shall have the
right to audit Seller’s manufacturing facilities and processes. Such audit shall
be on an annual basis, provided that such audit may occur more frequently if
Buyer has any concerns about such facilities and processes. The audit will only
be of those areas that are directly related to Buyer’s Product.

 

  14.14  Integration

Except for the terms of the Mutual Nondisclosure Agreement between the Parties
effective May 9, 2007, this Agreement embodies the entire understanding between
the Parties, and any prior or contemporaneous representations, either oral or
written, are hereby superseded. No amendments or changes to this Agreement shall
be effective unless made in writing and signed by authorized representatives of
the Parties. In the event of conflict between the terms of this Agreement, and
the terms of any other related agreement between the Parties (such as a purchase
order), the terms of this Agreement shall control unless mutually agreed to the
contrary in writing by the Parties on a case-by-case basis. If for any reason a
court of competent jurisdiction finds any provision of this Agreement, or
portion thereof, to be unenforceable, that provision of the Agreement shall be
enforced to the maximum extent permissible so as to effect the intent of the
Parties, and the remainder of this Agreement shall continue in full force and
effect.



--------------------------------------------------------------------------------

AGREED AND ACCEPTED

 

SELLER

Plexus Services

  

BUYER

Hansen Medical, Inc.

/s/ Todd Kelsey

Signature

  

/s/ Gary Restani

Signature

Todd Kelsey – V.P.

Name & Title

  

Gary Restani President & COO

Name & Title

10/9/07

Date

  

10/10/07

Date

  

[Intentionally left blank]

Signature

  

[Intentionally left blank]

Name & Title

  

[Intentionally left blank]

Date



--------------------------------------------------------------------------------

Attachment A

PLEXUS CONFIDENTIAL

Material Pricing Model

[***]

 

*** = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.